DETAILED ACTION
This communication is responsive to the amendment filed September 08, 2022. Applicant has amended claims 8-9, and 18-19.  Upon reviewing of applicant’s newly submitted information in an information disclosure statement filed 11/17/2022, the indicated allowability of claims 2, 10, 12 and 20 are withdrawn in view of the new information submitted by the applicant, which necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1-20 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, and 11 are in independent form.

Response to Arguments
Applicant’s arguments filed September 08, 2022 have been fully considered but they are not persuasive. Regarding applicant’s argument, Examiner respectfully disagrees.  First, it is unclear what applicant mean by “text region” because, the whole screenshot of the text message is essentially an image itself, therefore, all the regions are still considered image regions.  Second, the determining of N target regions of the screenshot content via a first input is for extracting "content meeting user requirement" (not well translated but it appears to be mean content that user wanted or interested), in other words, the target region is the region containing content that meets user interest (e.g. ROI) or the content user wanted to be in the final target picture that user can edit (Paragraph 31).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-9, 11, 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MENG Qiuyue (WO2020063091; Filed: July 30, 2019) (hereinafter MENG).

In reference to independent claim 1: 
MENG teaches a method for operating capturing by an electronic device, the method comprising: capturing a screen displayed on a display; extracting an image region from the captured screen; receiving a command to modify the captured screen; and in response to receiving the command to modify the captured screen, displaying a user interface for indicating a region of interest (ROI) in the captured screen, based on the extracted image region, wherein the user interface is configured to enable selection of the extracted image region included in the ROI as a distinguishable region in the captured screen (i.e. .....a target screenshot picture...of a terminal device...determine at least two target regions (i.e. the N target regions) in the target screenshot picture...according to the content of the at least two target regions (i.e. the content required by the user), so that the content meeting the user requirement can be directly extracted from the target screenshot picture....the target screenshot picture may be a screenshot picture...obtained by the terminal device...user inputs the "edit" control, the terminal device may display the screenshot editing interface....The terminal device determines N target regions in the target screenshot image...the M selection boxes may be displayed by default on the screenshot interface...may be used for the user to select the content of one of the target screenshot pictures...receive an input (i.e. a first input) of the user on the selection box on the screenshot interface....Optionally, taking the second input as the sliding input of the user on the screen capture interface....device may display different types of selection boxes having different effects in a region corresponding to the second input in response to a sliding input of the user in different directions on the screenshot interface.. For example, the terminal device may display, in response to a rightward sliding input of the user on the screenshot interface, a deletion-type selection box indicating the deletion of the area and the content of the area in the area corresponding to the second input.... - Paragraphs 31, 50, 60-67, 85: Note that although MENG teaches at least two target regions, however, it could easily be one target region as well, since it would also operate the same).

In reference to claim 3:
MENG teaches the method of claim 2, wherein the user interface for the image indicating the ROI comprises a graphical user interface (GUI) element related to highlight, inversion, a box, and/or an icon (i.e. ... determine the N target areas through the M selection boxes... the selection box may be superimposed and displayed on the target screenshot picture.. the shape of the selection box may be any possible shape such as a rectangle..... - Paragraphs 78-80).

In reference to claim 4:
MENG teaches the method of claim 1, further comprising: determining whether the ROI is selected; and based on determining that the ROI is selected, displaying a first edit screen (i.e. ... the terminal device may control the selection box to shrink or amplify in response to an input of the user on the selection box... - Paragraph 102).

In reference to claim 5:
MENG teaches the method of claim 4, further comprising: based on determining that the ROI is not selected, displaying a second edit screen (i.e. ... the terminal device may control the selection box to shrink or amplify in response to an input of the user on the selection box... - Paragraph 102; In other words, if user does not have any input on the selection box, the selection box remain the same, no shrinking/amplifying).

In reference to claim 6:
MENG teaches the method of claim 4, wherein the first edit screen comprises an edit screen in which a view layout of the captured screen is maintained while an editing tool user interface is placed to center on the ROI (i.e. Fig. 5b shows the editing interface appeared to be centered).

In reference to claim 7:
MENG teaches the method of claim 5, wherein the second edit screen comprises an edit screen in which a view layout of the captured screen is maintained while an editing tool user interface is placed to center on an entire screen (i.e. Fig. 5b shows the editing interface appeared to be centered on an entire screen).

In reference to claim 8:
MENG teaches the method of claim 4, further comprising: determining whether there is editing according to a user input (i.e. ...the screenshot editing interface may further display various picture processing controls (e.g. "trimming" controls, corresponding to trimming sub-functions in the screenshot function) of the screenshot picture...the "pruning" control, "graffiti" control, and "mosaic" control... a "exit" control, a "revocation" control, a "restore" control, a "share" control, and a "save" control, etc.... - Paragraphs 52, 57, 60).

In reference to claim 9:
MENG teaches the method of claim 8, wherein the editing according to the user input comprises moving an editing tool user interface according to the user input to modify the first edit screen to an edited screen desired by a user in the captured screen and storing the edited screen as an image (i.e. ....user may trigger the terminal device to drag the selection box to the target position... clicking "save" the control... - Paragraphs 65-66).

In reference to independent claim 11:
An electronic device comprising: a display; a processor operatively connected to the display; and a memory operatively connected to the processor, wherein the memory stores instructions which, when executed, cause the processor to: capture a screen displayed on a display, extract 
an image region from the captured screen, receive a command to modify the captured screen, and in response to receiving the command to modify the captured screen, display a user interface for indicating a region of interest (ROI) in the captured screen, based on the extracted image region, wherein the user interface  is configured to enable selection of the extracted image region included in the ROI as a distinguishable region in the captured screen.
- Claim 11 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 13:
The electronic device of claim 12, wherein the user interface for the image indicating the ROI comprises a graphical user interface (GUI) element related to highlight, inversion, a box, and/or an icon.
- Claim 13 contains substantially similar subject matter as in claim 3, and is rejected along the same rationale.

In reference to claim 14:
The electronic device of claim 11, wherein the instructions are further configured to cause the processor to: determine whether the ROI is selected, and when the ROI is selected, display a first edit screen on the display. 
- Claim 14 contains substantially similar subject matter as in claim 4, and is rejected along the same rationale.

In reference to claim 15:
The electronic device of claim 14, wherein the instructions are further configured to cause the processor to, when the ROI is not selected, display a second edit screen on the display. 
- Claim 15 contains substantially similar subject matter as in claim 5, and is rejected along the same rationale.

In reference to claim 16:
The electronic device of claim 14, wherein the first edit screen is an edit screen in which a view layout of the captured screen is maintained while an editing tool user interface is placed to center on the ROI. 
- Claim 16 contains substantially similar subject matter as in claim 6, and is rejected along the same rationale.

In reference to claim 17:
The electronic device of claim 15, wherein the second edit screen comprises an edit screen in which a view layout of the captured screen is maintained while an editing tool user interface is placed to center on an entire screen.
- Claim 17 contains substantially similar subject matter as in claim 7, and is rejected along the same rationale.

In reference to claim 18:
The electronic device of claim 14, wherein the instructions are further configured to cause the processor to: determine whether there is editing according to a user input; and store, as an image, a screen edited according to the user input. 
- Claim 18 contains substantially similar subject matter as in claim 8, and is rejected along the same rationale.

In reference to claim 19:
The electronic device of claim 18, wherein the instructions are further configured to cause the processor to move an editing tool user interface according to the user input to select a screen desired by a user in the captured screen. 
- Claim 19 contains substantially similar subject matter as in claim 9, and is rejected along the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MENG Qiuyue (WO2020063091; Filed: July 30, 2019) (hereinafter MENG) in view of Jon et al. (US PGPub. No. 2019/0147026; Filed: May 12, 2018) (hereinafter Jon)

In reference to claim 2:
MENG teaches the method of claim 1, wherein the displaying of the user interface comprises maintaining a view layout of the captured screen while displaying the user interface for indicating the ROI (i.e. Fig. 8) MENG does not teach ...for a pre-configured time interval.  However, Jon teaches “...expiration of the timeout period indicates disinterest in the screenshot image and causes dismissal of the thumbnail representation of the screenshot image...” (Paragraph 279).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MENG to include the teachings of Jon to enable the dismissal of the display of an interface when no input has been detected for a time period.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it can provide a seamless and non-intrusive user experience that requires less time and user inputs, which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently (Paragraph 279).

In reference to claim 10:
MENG teaches the method of claim 9, further comprising: MENG does not teach based on determining that the editing tool user interface reaches a threshold region of an object region while the editing tool user interface is being moved by the user input, snapping to the object region.  However, Jon teaches “....the screenshot editing interface 520 includes the screenshot image 534 within an image area bounded by cropping interface elements (e.g., crop handles) 532A, 532B, 532C, and 532D (sometimes collectively referred to herein as the “cropping interface elements 532”).. ...an expansion input in an upward direction from a top edge of the screenshot image 6110 with a contact 6122 (e.g., a tap-and-drag gesture). As shown in FIG. 6J, the screenshot image 6110 includes the first portion 6112 of the messaging content associated with messages 6102A, 6102B, 6102C, 6102D, 6102E, 6102F, 6102G, and 6102H displayed within the image area bounded by cropping interface elements 632...FIG. 6K illustrates displaying the first portion 6112 and the second portion 6114 within the image area bounded by cropping interface elements 632....” (Paragraphs 172, 225-226; Figs. 6J-6K).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MENG to include the teachings of Jon to have the image area bounded by the cropping interface element.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it can eliminate tedious and cognitive burden on the user (Paragraph 5).

In reference to claim 12:
The electronic device of claim 11, wherein the instructions are further configured to cause the processor to maintain a view layout of the captured screen while displaying the user interface for indicating the ROI for a pre-configured time interval.
- Claim 12 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.

In reference to claim 20:
The electronic device of claim 19, wherein the instructions are further configured to cause the processor to, when the editing tool user interface reaches a threshold region of an object region while the editing tool user interface is being moved by the user input, snap to the object region.
- Claim 20 contains substantially similar subject matter as in claim 10, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/17/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174